Case 18-00369-TLM          Doc 64    Filed 02/27/19 Entered 02/27/19 13:34:41            Desc Main
                                     Document     Page 1 of 8



Daniel C. Green (ISB No. 3213)
Heidi Buck Morrison (ISB No. 9396)
RACINE OLSON, PLLP
P. O. Box 1391
Pocatello,Idaho 83204
Phone: (208) 232-6101
Fax: (208) 232-6109
dan@racinelaw.n.t
hbm@racinelaw.net

Attorneysfor Gary L. Rainsdon

                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In re:                                                         Case   No. 18-369-TLM
                                                                       (Chapter 7)
 SCOTT ARTHUR JENSEN and
 KATHERINE ANN JENSEN,

 Debtors.

  NOTICE OF SALE OF REAL ESTATE (116 JENSEN LAIIE, STITES,IDAHO 83552)
                                AI\tD
 NOTICE OF HEARING ON MOTION FOR APPROVAL OF SALE OX'REAL ESTATE

        NOTICE IS HEREBY GIVEN that on the 8th day of April,2Dlg, at 1:30 p.m., MST, the
Chapter 7 Trustee for the above-captioned bankruptcy estate, Gary L. Rainsdon (the 'oTrustee"),
will hold an auction to determine if higher bids are available for the following real property:

          116 Jensen Lane, Stites, Idaho 83552 (the "Property), more particularly described as:

Township 31 North, Range 4 East, Boise Meridian,Idaho Countyr ldaho
Section 27:

A parcel of land located in the E%NW%SE% of said Section 2Trmore particularly described
as follows:

Commencing at the Northwest corner of the I\[W%SE% of said Section 27 (C 1/4 corner), as
shown on the Record of Survey filed as Inst. No. 363744;
thence N 89'05'31" E along the North boundary of said I\[W%SE%, 643.00 feet to the
Northwest corner of said E%NW%SE%, said point being the True Point of Beginning;

NOTICE OF SALE OF REAL ESTATE (116 JENSEN LAI\E, STITES, rDAHO 83552) AI\ID NOTICE OF
HEARING ON MOTION FOR APPROVAL OF SALE OF REAL ESTATE - Page I
Case 18-00369-TLM       Doc 64   Filed 02/27/19 Entered 02/27/19 13:34:41            Desc Main
                                 Document     Page 2 of 8



thence continuing N 89"05'31" 8.14.93 feet to a found 5/8" diameter rebar with aluminum
cap attached stamped L.S. 5165;
thence S 00"09'15" W, 1085.53 feet to a point on the northerly right of way for WalI Creek
Road, a 5/8"x30" rebar set with a plastic cap stamped L. 5.3627;
thence N 80'10'34" W along said right of way 14.99 feet to a point on the West boundary of
said E%Ir[W%SE%;
thence N 00"08'47" E along said West boundary 1082.73 feet to the True Point of Beginning.

AND

Township 31 North, Range 4 East, Boise Meridianr ldaho Countyr ldaho
Section 272 W%NW%SE%

LESS a strip of land 50 feet wide, being 25 feet on each side of the following described center
line of said highway as surreyed and shown on the oflicial plat of the WPA Harpster Wahl
Creek Road, more particularly described in Book Tlpage 466 and recorded March 2011942
as follows:

Beginning at station 103+35 on the West boundary of the said NW%SE%which station is 146
feet North of the Southwest corner of said NW%SE%;
thence S 76o33'E,35 feet;
thence N 80"34' 81394.6 feet;
thence N 60o39' E,801.6 feet;
thence N 88o52' 8,878.8 feet;
thence S 58'45'E, 185.0 feet;
thence N 76'14' 8,254.3 feet;
thence N 58"48' E, 181.0 feet;
thence N 17'58' W, 169.5 feet;
thence N 34o00' E, 132.0 feet to station 133+80.5 on the section line between Sections 26 and
Z7,said Township and Range and which station is 434 feet South of the Ya corner identical to
said Sections 26 and27.

ALSO LESS

Township 31 North, Range 4 East, Boise Meridian,Idaho County,Idaho
Section 27:

A parcel of land located in the W%NW%SEYarmore particularly described        as   follows:

Starting point 60 feet West of the Eastern boundary and the North 1/2 Wahl Creek Road;
thence going West 193.06 feet;
thence North 340 feet;
thence East 193.06 feet;
thence South 340 feet to the original Point of Beginning.
Sometimes known as Assessor's Tax No. 132.

NOTTCE OF SALE OF REAL ESTATE (116 JENSEN LANE, STITES, IDAHO 33552) AND NOTICE OF
HEARING ON MOTION FOR APPROVAL OF SALE OF REAL ESTATE -page2
Case 18-00369-TLM       Doc 64   Filed 02/27/19 Entered 02/27/19 13:34:41            Desc Main
                                 Document     Page 3 of 8



ALSO LESS

Township 31 North, Range 4 East, Boise Meridianr ldaho Countyr ldaho
Section 27:

A parcel of land located in the W%NW%SEyI, more particularly described       as   follows:

Beginning at the Southwest corner of the ItlW%SE%;
thence 660.62 feet to the Southeast corner of the WyzNW%SE%;
thence 188.5 feet to the South side of highway as surveyed and shown on the oflicial plat of
the WPA Harpster Wahl Creek Road, more particularly described in Book 7l page 466 and
recorded March 20, 19 42;
thence along the South side of said Road to a point 169.49 feet North of the Southwest Corner
of the llW%SE%;
thence 169.49 feet South to the Point of Beginning.
Sometimes known as Assessor's Tax No. 135.

ALSO LESS

Township 31 North, Range 4 East, Boise Meridianr ldaho Countyr ldaho
Section 27:

A parcel of land located in the W%l\"W%SBt/ermore particularly described     as   follows:

Beginning at a point 219,49 feet North of the Southwest corner of the IttlV%SE%;
thence 476.5 North along the surueyed N. 00o24'46u E line;
thence East 140 feet;
thence South 136.5 feet parallel with N 00o24'46" E;
thence East 60 feet;
thence South again parallel (340') with line N 0024'46" E to a point 200 feet East of the Point
of Beginning along the North side of highway as sunveyed and shown on the official plat of
the WPA Harpster Wahl Creed Road, more particularly described in Book 7l page 466 and
recorded March 20, 1942;
thence West along the North side of said county highway to the Point of Beginning.
Sometimes known as Assessor's Tax No. 144.

ALSO LESS

Township 31 North, Range 4 East, Boise Meridian,Idaho County,Idaho
Section 27:

A parcel of land located in the W%NWylsByl,more particularly described       as   follows:

Starting point 253.06 feet\ilest of Eastern boundary and North 1/2 Wahl CreekRoad, going
West 207.56 feet, North 340 feet;

NOTTCE OF SALE OF REAL ESTATE (116 JENSEN LAIYE, STrrES,IDAHO 83552) AND NOTTCE OF
HEARING ON MOTION FOR APPROVAL OF SALE OF'REAL ESTATE - Page 3
Case 18-00369-TLM       Doc 64    Filed 02/27/19 Entered 02/27/19 13:34:41             Desc Main
                                  Document     Page 4 of 8



thence East 207.56 feet;
thence South 340 feet, to original point.
Sometimes known as Assessor's Tax No. 153.

ALSO LESS

Township 31 North, Range 4 East, Boise Meridianr ldaho Countyr ldaho
Section 27:

A parcel of land located in the W%NW%SEy4,more particularly described          as   follows:

Beginning at a point 695.99 feet North of the Southwest comer of the ItlW%SE%;
thence 73.5 feet North along the surueyed N 00"24'46" Iine;
thence East 314 feet;
thence South 164 feet parallel with line N 00'24'46" E;
thence West ll4 feet;
thence South 46 feet parallel with line N 00o24'46" E;
thence West 60 feet;
thence North 136.5 feet North parallel with line N 00o24'46" E;
thence West 140 feet to the Point of Beginning.
Sometimes known as Assessor's Tax No.248.

         NOTICE IS ALSO HEREBY GIVEN that pursuant to 11 U.S.C. $$363(b), Federal Rules
of Bankruptcy Procedure 2002(a) and 6004, and Local Bankruptcy Rule 2002.1, that the Trustee
has requested the U.S. Bankruptcy Court, located at 550 W. Fort St., Boise, Idaho, in a Motion to
Sell Real Property ("Motion"), for an Order approving the sale, which hearing will be held on the
8th day of April, 20l9,at the hour of 1:30 p.m. (MST). You may obtain a full copy of the Motion
from the Clerk of the U.S. Bankruptcy Court or from the Trustee or Trustee's counsel. If you
object to the sale, you must file a written objection with the U.S. Bankruptcy Court (550 W. Fort
St., MSC 042, Boise, Idaho 83724) no later than April lr2019. You must also serve a copy upon
Trustee (Gary L. Rainsdon, P. O. Box 506, Twin Falls, Idaho 83303). You may also attend the
scheduled hearing and present your views or support your filed response.

       l.      Tvpe and Place of Auction and Hearing for SaIe.

 Public Auction:                               Court Approval Hearing:
 April S,2019, at 9:00 a.m. (MST)              April8,2019, at 1:30 p.m. (MST)
 Bids shall be made VIA telephone              U.S. Bankruptcy Court
 commencing at the time stated above. The      550 W. Fort St., 5tr Floor
 call in number and passcode will be           Boise,Idaho 83724
 provided to qualified bidders (described in
 Paragraph 3 below) prior to the
 commencement of the auction.




NOTTCE OF SALE OF REAL ESTATE (116 JENSEN LANE, STITES,IDAHO 83552) AI\D NOTTCE OF
HEARING ON MOTION FOR APPROVAL OF SALE OF REAL ESTATE - Page 4
Case 18-00369-TLM        Doc 64     Filed 02/27/19 Entered 02/27/19 13:34:41              Desc Main
                                    Document     Page 5 of 8



        2.      Material Terms of Sale. The Property shall be sold to the highest bidder for not
less than a gross purchase price of $46,000.00. The Trustee has received and accepted from The
William R. Lane Family Trust Dated January 7, 2008, William R. Lane and Janet Lane, Co-
Trustees (the "Buyer"), subject to higher bids and Court approval, an offer of $46,000.00. Closing
will be held at the convenience of the parties or as soon after Court approval as possible.

        3.      Biddine Procedures. The opening bid for the Property shall be $46,000.00. Any
competing overbids shall start at $46,500.00. Minimum bid increments shall be $500.00. Bidders
may bid in increments of more than $500.00 if desired. To participate in the auction, an overbidder
must submit to ttre Trustee, at least prior to the start of the auction, certified funds in the amount
of $4,000.00, payable to "Gary L. Rainsdon, Trustee." Should the overbidder be the winning
bidder, these funds will be retained by the Trustee as a nonrefundable deposit for application
against the purchase price at the closing or retumed to the overbidder if the Bankruptcy Court does
not approve the sale. The certified funds of unsuccessful bidders will be refunded to those parties
after the auction.

        4.      Sale Free and   Clear. The Property will be sold subject to all liens, claims,    and
encumbrances.

        5.     The Trustee has requested a finding by the Court that the Buyer of the Property is
a good faith purchaser and will present evidence of the same at the hearing on the sale.

      6. THE SUBJECT PROPERTY SHALL BE SOLD AS. IS, WHERE.IS, AND
WITHOUT WARRANTY OF ANY NATURE WHATSOEVER, EITHER EXPRESS OR
IMPLIED, AND SUBJECT TO ALL LIENS, ENCUMBRANCES AND INTERESTS. This sale
shall be effective immediately and the 14-day stay imposed by Fed. R. Bankr. P. 6004(h) and other
rules are hereby waived.

        7.      Rule 9014.1 Notice. Pursuant to Local Bankruptcy Rule 9014.1, the Trustee
hereby provides notice that he intends to present evidence through either witnesses or documents
at the hearing noticed above.

        DATED this 27tr day of Febiltry, 2019.

                                              RACINE OLSON, PLLP


                                              By: /s/ T)aniel C Crreen
                                                      DANIEL C. GREEN




NOTTCE OF SALE OF REAL ESTATE (116 JENSEN LANE, STITES, rDAHO 83552) AIYD NOTICE OF
HEARING ON MOTION FOR APPROVAL OF SALE OF REAL ESTATE - Page 5
Case 18-00369-TLM        Doc 64      Filed 02/27/19 Entered 02/27/19 13:34:41          Desc Main
                                     Document     Page 6 of 8



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 27h day of February, 2Ol9,I filed the foregoing
electronically through the CMiECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 D Blair Clark                                   Gary L Rainsdon
 dbc@.dbclarklaw.com                             trustee@filertel.com
 mbc@.dbclarklaw.com                             id12@ecfcbis.com
 maryann@dbcl arklaw. com                        lori@,filertel.com
  i etfrey@dbclarkl aw. com                      cblackbum@filertel. com
 reception@ dbclarklaw. com                      jhancock@filertel.com
 j ackie@ dbclarklaw. com

 ecf.dbqlaw@qmail.com                            Erin J Wynne
                                                 wynnelawidaho@qmai l.com
 US Trustee                                      wynneer66 I 3 6@notify.bestcase.com
 ustp.reqion I 8.bs.ecf@usdoj. gov

         AND I FURTHER CERTIFY that on such date I served the foregoing on the parties
listed on the attached mailing matrix and the following non-CMIECF Registered Participants
via first class mail, postage prepaid and addressed as follows:

 PRA Receivables Management,         LLC         American Express National Bank
 PO Box 41021                                    c/o Becket and Lee LLP
 Norfolk, YA2354l                                PO Box 3001
                                                 Malvem, PA 19355-0701
 Scott Arthur Jensen
 147608. Kentucky Drive, No. 315                 Katherine Ann Jensen
 Aurora, CO 80012                                14760 E. Kentucky Drive, No. 315
                                                 Aurora, CO 80012
 The William R. Lane Family Trust
 c/o Wesley W. Hoyt                              D. Blair Clark
 Attorney at Law                                 LAW OFFICES OF D. BLAIR CLARK PC
 165 Deer Field Drive                            1509 Tyrell Lane, Suite 180
 Clearwater, Idaho 83552                         Boise,Idaho 83706




                                             /s/ Daniel C. Green
                                             DANIEL C. GREEN




NOTICE OF SALE OF REAL ESTATE (116 JENSEN LAI\E, STITES, rDAHO 83552) AND NOTTCE OF
HEARING ON MOTION FOR APPROVAL OF SALE OF REAL ESTATE - Page 6
               Case 18-00369-TLM            Doc 64      Filed 02/27/19 Entered 02/27/19 13:34:41                                 Desc Main
                                                        Document     Page 7 of 8
tabel    lhtrix for local     noticing          ldvantage tinancial Serriceg                         lnerican Exples8 tlational          Bank

0976-1                                          10 S CoIe    Id                                      c/o Beclret urd Ine LIP
Case 18-00359-IUl                               Boise, ID 83709-0930                                 P0 Box 3001
Digtrict of    ldaho                                                                                 llalvern, Pf     19355-0701
Boiga
Ihu leb 21 11:05:{3       UST 2019

Boise lltility     Billing                      Bridgeray Bealth Senricer                            q[CB, LIC      itc    successorg    ud raaiEra ag argi
P.0. Bor 2600                                   1032 S Bridgeray Pl, Ste 110                         of Eirrt National Bant h.ha
Boice, ID 83701-2600                            Eagle, ID 83515-6099                                 nslurgent Cepital Servicec
                                                                                                     P0 Box 10587
                                                                                                     Greenville,      SC 29603-0587



Cab1e One                                       Cach, IJf,                                           Capital     Ono Bent
8{00 llertpark St,                              {3{0    S llonaco, 2nd Floor                         P.0. Bor 50599
Boise, ID 8370{-8398                            Denv€r, C0 80237-3185                                City of Industry, Cl           91716-0599




Citicrrdg    CNBI                               D    Blair Clark                                     Collection Bureau, Inc,
?01 E 60th    st   n                            1509    fyrell   Lane, Suite 180                     719 lrt Street South
Sioux Ealls, SD 57101-0{32                      Boise, ID 83705-6658                                 f,arye, ID 83651-3858




Ennig Endocrinology C1inic                      Daniel C Green                                       I.C. Syrto,          Inc.
2{50 E Gala St, Suite         100               PoB 1391                                             P.0. Bor 61137
lleridiut, ID 836{2-1805                        Poeatello, ID 83201-1391                             Saint Paul,     lo     55161-0{37




IdrhoPoner                                      Internrl    Bawnue Service                           letherine lnn         Jengen
P.0, Dor ?0                                     178 South Rio Grade St.                              11750 E     lentucky Drive      1315
Boire, ID 83707-00?0                            llail   Stop 5021                                    Aurora, C0 80012-3719
                                                Salt late City, III      81101-1587




llyrna P.   Jenaen                              Scott Arthur ,Isnssn                                 Robert D long
165 Deer    Eield Drive                         11760 E lentucky Drirre      1315                    ilordan t Co. CPA'g
c/o llealey Il. Eoyt, Attorney                  Aulora, C0 80012-3719                                109 I lrthur, Ste 100
Clearrater, ID 83552-5051                                                                            Pocatello, ID 8320{-3105



lhdicredit                                      llountain lleat Burk                                 tlationride Credit Inc
P0 Bor 1529                                     P0 Bor 1059                                          P.0. Bor 1{581
llarylud Eeights, ll0        530{3-0629         Coeur D    llene, ID    83816-1059                   Des lloines, If 50306-3581




PRI Receivables        lhnaEuent,    LI,C       PI0D, IIC    itl    ruccsgrors and arcignr ag acsi   (p)P0RE0!I0       RECOVEBI     NS0CIT$S lIC
P0 Box {1021                                    of Citihnt, X.t.                                     P0 Box {105?
t{orfolk, Vf   235{1-1021                       R$urgent Capital Setvices                            [oBFor,r   n    235{1-1067
                                                P0 Bor 19008
                                                Greenville,       SC 29602-9008



Profegcional Einurce Cm                         Quantu3 Group LIC        u agent for                 Gary   [   Rainrdon
P0 Bor 7059                                     Credit Corp Solutionr Inc                            PoB 506
loveland, C0 80537-0059                         P0 Bor ?88                                           Trin   talls,    ID 83303-0506
                                                lirkland,    tn     98083-0788
                  Case 18-00369-TLM                  Doc 64         Filed 02/27/19 Entered 02/27/19 13:34:41                             Desc Main
                                                                    Document     Page 8 of 8
S     B Beating urd Cooling                                  St. Lule's                                          Ihe Paryered Chef
2151 tl lonesoue Dove St                                     P.0.   Box 2578                                     Rerurgent Capital Servicec
lleridian, ID 83616-9302                                     Boise, ID 83701-2578                                P0 Box 10368
                                                                                                                 Greenville,      SC 29603-0358




TruGroccr Sederal          CU                                (plus Blll[                                         US   lruct€c
P,0, Bor    81{5                                             P0 Box 5229                                         llaahington Group Cutra1 Elaza
Boice, ID 83707-21{5                                         cmcrNNlrr 0s {5201-5229                             720 Parl BIvd, Ste 220
                                                                                                                 BoiEe, ID 83712-7785



Erin J   llynne
llynne   [ar,   PLLC
P.0, Bor    1771
Boise, ID 83701-1771




                           Ihe preferred uailing rddresg (p! abovs hac been srrbgtituted for the folloring entity/entitie! as !o spcified
                           by laidentity/entities in a[otice oflddress filedpursurnt to 11 U.S.C. 312(f) andEed,R.Bank.P. 2002 (gl(l).



Portfolio    Becovery                                        (d)Portfolio Recorrery                               (d)Portfolio n€covety Issociater, LIf
120 Corporate BIvd, Ste 100                                  130Corprate BId                                     PoB 1291{
tlorfolt, V[      23502                                      l{orfolt, Vf   23502                                llorfoll V[     235{1




U.S, Blnt tlational lssociation
Banlruptcy Deprrtmnt
P0 Box 108
St   louir, m      8166-0108




                          Ihe folloring recipientr nay h/have hen bypaared for notice due to an undeliverable (u) or duplicate (d) addresg.



(u)lnazon                                                    (d)luerican Erprear ltational Ba*                    (u)Dr. ,Iudy Lan
                                                             c/o Becket urd Lee LIP
                                                             P0 Bor 3001
                                                             llalvern Pl    19355-0?01




(u) Idaho   Arthritis                                        (dlPRA Receivabler llanageuant,   LIf               (d) Cary   !   Rrinadon
                                                             P0 Bor {1021                                        PoB 506
                                                             llorfolk, Vr 23511-1021                             Irin talla,      ID 83303-0506




End   of lebel    lhtrir
ltailab1e   recipiutr           36
Bygaosed    recipients           6
Iotal                           12
